Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing INCORPORATED UNDER THE LAWS OF THE STATE OF DELAWARE YOO INC. COMMON STOCK PAR VALUE $0.0001 EACH THE CORPORATION WILL FURNISH WITHOUT CHARGE TO ANY SHAREHOLDER WHO SO REQUESTS THE POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE, PARTICIPATING, OPTIONAL OR OTHER SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES THEREOF AND THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES AND/OR RIGHTS This is to Certify that is the owner of FULLY PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK OF YOO INC. transferable on the books of the Corporation by the holder hereof in person or by duly authorized Attorney, upon surrender of this Certificate, properly endorsed. Witness, the seal of the Corporation and the signatures of its duly authorized officers. Dated:. CHIEF EXECUTIVE OFFICER THIS CERTIFICATE IS SUBJECT TO THE RESTRICTIONS SECRETARY SET FORTH ON THE BACK HEREOF. NOTICE: THE SIGNATURE TO THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME AS WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR WITHOUT ALTERATION OF ENLARGEMENT OR ANY CHANGE WHATSOEVER The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations: TEN COM -as tenants in common UNIF GIFT MIN ACT - Custodian (Cust.) (Minor) TEN ENT -as tenants by the entireties Under Uniform Gifts to Minors JT TEN - as joint tenants with right of Act survivorship and not as tenants in common (State) Additional abbreviations may also be used though not in the above list. For value received, hereby sells, assigns and transfers unto PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE (PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS INCLUDING POSTAL ZIP CODE OF ASSIGNEE) Shares of Common Stock, represented by the within Certificate, and do hereby irrevocably constitute and appoint Attorney, to transfer the said Shares on the books of the within named Corporation with full power of substitution in the premises . Dated 20 In presence of THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE  ACT ) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR UNLESS SUCH REGISTRATION IS NOT REQUIRED.
